El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Demandado el apelante en una de las cortes municipa-les de San Juan para que pague la cantidad de $100 que reconoció deber como saldo de una transacción, compare-*549ció alegando excepción previa a la demanda y solicitando el traslado del caso a la Corte Municipal de Cagnas donde fné citado y donde tiene sn residencia, por tratarse de uná acción personal. La corte municipal negó el traslado y en-tonces el demandado acudió a la corte de distrito solicitando la expedición de nn anto de certiorari para qne fuera co-rregida esa resolución. El auto fué librado, pero después de baber sido oídas ambas partes la corte de distrito lo dejó sin efecto, contra cuya resolución se lia establecido este recurso de apelación.
El Código de Enjuiciamiento Civil, que fué promulgado para la tramitación de los procedimientos civiles en las cor-tes de distrito, establece en sus artículos 75 al 86, inclusive, regias fijando el lugar en el que deben verse los pleitos y los casos en que deben ser trasladados a otra corte de distrito, disposiciones que son aplicables a las cortes municipales por haber dispuesto la sección 3a. de la ley de 1904 reorgani-zando el sistema judicial que tocios los procedimientos ante las cortes municipales deberán ser tramitados conforme a las reglas y procedimientos en práctica en las cortes de distrito. Es cierto que por haber sido promulgado el Código de En-juiciamiento Civil para las cortes de distrito se refiere a traslados de una corte de distrito a otra de igual categoría, pero como dicho cuerpo legal rige también en las cortes mu-nicipales, cuando de éstas se trata ha de entenderse que el traslado es de una corte municipal a otra de la misma ju-risdicción para que pueda cumplirse el precepto de que las acciones personales, como la ejercitada en esta demanda, deben verse en el distrito municipal donde residiere el de-mandado al iniciarse el litigio y pueda ser trasladada a él si se presenta en otro distrito municipal y se solicita el traslado de acuerdo con la ley. En acciones como la pre-sente, que no están comprendidas en los artículos 75 y 79 de dicho código, la jurisdicción es exclusiva de la corte en que resida el demandado, de acuerdo con el artículo 81, a *550menos que baya sumisión a otra corte de igual jurisdicción, y por esto cuando el demandado hace debidamente una pe-tición de traslado para la corte de su domicilio, el pleito debe ser trasladado. En el caso de Almenas v. Iriarte, Juez Municipal, 29 D. P. R. 376, resolvimos en apelación de un auto inhibitorio, que a la Corte Municipal de Cagnas co-rrespondía el conocimiento del juicio y no a la de Pío Pie-dras, donde fué presentada la demanda, por tratarse, de una acción personal y tener el demandado su residencia en Caguas.
Sentado lo que precede, veamos si en este caso la peti-ción de traslado se hizo de acuerdo con la ley.-
Hemos dicho que el Código de Enjuiciamiento Civil es aplicable a las cortes municipales y de acuerdo con él la pe-tición de traslado debe hacerse al comparecer y contestar la demanda o al formular excepciones previas a ella, pero pos-teriormente, el 29 de abril de 1921, se ha promulgado la ley número 10 estableciendo juicios especiales en las cortes mi-uicipales para reclamaciones que no excedan de $100, que es la cantidad que en este pleito se reclama, y según ella, presentada la demanda en la corte municipal que tenga ju-risdicción sobre el asunto, el juez ordenará la citación de ,las partes para una comparecencia que deberá celebrarse dentro de tres días después de la citación, si el demandado reside en el distrito municipal, y dentro de 6 en los demás casos, a menos que resida fuera de esta isla, en cuya com-parecencia el demandado contestará por escrito y se proce-derá entonces a la práctica de todas las pruebas de ambas partes en el tiempo más breve posible, pudiendo compren-der la contestación cualquier reconvención o contrademanda del demandado.
Como esta ley establece una tramitación especial y dis-tinta a la del Código de Enjuiciamiento Civil, la cuestión a resolver es si puesto que nada dice con respecto a la pre-sentación de excepciones previas por el demandado y se li-*551mita a ordenar que en la comparecencia se contestará la de-manda, la petición de traslado habrá de hacerse con la con-testación o si podrá hacerse formulando excepción previa, como hizo y entiende el apelante.
Es cierto que, como sostiene el apelante, el demandado citado para contestar puede presentar excepciones previas a la demanda, aunque se le cita para contestar, pero esto es así porque el artículo 105 del Código de Enjuiciamiento Civil autoriza al demandado para excepc'ionar la demanda o para contestarla, pero como la ley de 1921 citada establece un'procedimiento especial en el que nada dice con respecto-a las excepciones previas formuladas antes de la contesta-ción y ordena que el demandado contestará en la compare-cencia que haga, entendemos que no está facultado para for-mular excepciones previas antes de contestar y que tiene que contestar la demanda, aunque en ella alegue las excep-ciones que estime procedentes. Por esto, para que pudiera el demandado solicitar el traslado, tenía que acompañar a su petición una contestación, y no era suficiente presentar una alegación formulando excepciones previas a la demanda porque esta clase de alegaciones no existen en los juicios a que se refiere la ley número 10 de 1921, y por tanto en ese particular ha sido modificado el artículo 82 del Código de Enjuiciamiento Civil que permite hacer la petición formu-lando excepciones previas a la demanda.
La resolución apelada dehe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf disintió. .